This is not a case for the affirmative charge. A still complete in proximity to defendant's home; a plain beaten path, freshly used, leading from the still to defendant's house; the still recently in use, and with beer in barrels ready to be run into whisky; the still smutty from recent use; overalls in defendant's house with fresh smut and still slop on them; vessels in defendant's house recently containing whisky, the product of a still; the absence of any testimony tending to fix guilt on any other person. The facts proven presented a question for the jury. The affirmative charge was properly refused. Sikes v. State, ante, p. 220, 107 So. 800.
There was evidence that defendant employed one McKinney as a farm laborer; that McKinney lived at defendant's house; that one pair of the smutty overalls with still slop on them, and found at defendant's house, belonged to McKinney. This was sufficient evidence upon which to base a charge to the jury that:
"If after a careful consideration of all the testimony in the case you are morally certain from the evidence that the defendant owned the still and either operated it himself or hired or employed McKinney, the witness who testified in the case, to operate it for him, then in either event it would be your duty to convict him."
In view of the above holding it follows that charge C was properly refused.
The presumption of innocence is an evidentiary fact, and is a presumption which the law raises. It may be said therefore that it is a presumption of law and fact that a defendant is innocent, and that such presumption of innocence attends him in his trial until overcome by facts proving his guilt beyond a reasonable doubt. The foregoing is the law, and is substantially stated in refused charge E. Davis v. State,19 Ala. App. 551, 98 So. 912; Fox v. State, 17 Ala. App. 559,87 So. 621: 13 Mich. Dig. p. 658, par. 182; 4 Mich. Dig. 119, par. 182. The principles involved in this charge were not substantially given by the court in either his oral charge or in written charges given at the request of defendant. The defendant having been denied this charge and it affecting his substantial rights, the judgment is reversed and the cause is remanded.
Reversed and remanded.